Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/458592 filled on 07/01/2019.
Claim 1 is currently pending and have been examined.


Detailed Action 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a process; the claims fall within the judicial exception of an abstract idea. Independent claim 1 recites steps that, under the broadest reasonable interpretations covers limitations in the mind but for the recitation of generic computer functions.  Specifically, the claim recites recording a first set of inclusion and exclusion criteria, appending the patient to a first subpopulation of patients; rendering a first representation of the first subpopulation of patients; recording a second set of inclusion and exclusion criteria; transforming the fist set of inclusion and exclusion criteria and the second set of inclusion and exclusion criteria into a second graph; rendering a second representation; and rending an indication of the particular patient eligibility for the clinical trial. That is, other than reciting a database, nothing in the claim precludes the steps from practically being performed in the human mind. For example, a person can record criteria; render a representation of a target graph and etc.   
This judicial exception is not integrated into a practical application because the additional element of independent claim 1 of accessing from an electronic health record database, when considered in the context of the claim as a whole, does not reflect an improvement in the functioning of a computer or other technological field. Accordingly the claim is directed to an abstract idea without integration into a practical application. The use of a database for storing processor-executable computer instructions still amounts to mere instructions to apply the exception on a computer because it merely 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept. Thus, when considered as a whole and in combination, claim 1 is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gravier et al. (US 2018/0046780 A1)

In claim 1, Graiver teaches method for selecting a cohort for a clinical study, comprises:
accessing from an electronic health record database, an unstructured electronic health record for each patient in a population of patients (Para. 480); 
for each patient in the population of patients: 
transforming the associated unstructured electronic health records of the patient into a patient graph, the patient graph representing a set of clinical concepts and corresponding semantic roles for the patient (Para. 336-337); and 
appending the patient graph to a set of patient graphs (Para. 137, 154, 336 and 345); 
at a clinical research interface, recording a first set of inclusion and exclusion criteria (Para. 137 and 154); 
transforming the first set of inclusion and exclusion criteria into a first target graph representing a first set of target clinical concepts for a clinical trial (Para. 137, 154, 336 and 345); 
for each patient in the population of patients, in response to alignment between the patent graph of the patient and the first target graph, appending the patient to a first subpopulation of patients (Para. 349 and 395); 
rendering a first representation of the first subpopulation of patients within the clinical research interface (Para. 327, 336, and 337); 
at the clinical research interface, recording a second set of inclusion and exclusion criteria (Para. 397-399); 

for each patient in the population of patients, in response to alignment between the patient graph of the patient and the second target graph, appending the patient to a second subpopulation of patients (Para. 397-399 and 402); 
rendering a second representation of the second subpopulation of patients within the clinical research interface (Para. 397-399 and 402); 
recording a selection of a potential clinical cohort from the second subpopulation of patients (Para. 397-399 and 402); and 
in response to access of a particular electronic health record of a particular patient included in the potential clinical cohort at a point-of-care interface, rendering an indication of the particular patient's eligibility for the clinical trial (Para. 402-403).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2020/0005906 A1) teaches clinical trial searching and matching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686